UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-4613




In Re:       GARY ROBINSON,

                                                            Petitioner.



         On Petition for Writ of Mandamus. (CR-02-253-WMN)


Submitted:    September 8, 2004             Decided:   October 22, 2004


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary Robinson petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his post-judgment

of conviction motions. He seeks an order from this court directing

the district court to act.   We find there has been no undue delay

in the district court.    Accordingly, although we grant Robinson

leave to proceed in forma pauperis, we deny his petition for writ

of mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -